F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            August 24, 2005
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 MACK RAY RUCKER, JR.,

          Petitioner - Appellant,

 v.                                                        No. 04-6209
                                                        (W.D. Oklahoma)
 CHARLES RAY, Warden; THE                           (D.Ct. No. 03-CV-1740-R)
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

          Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY
                      AND DISMISSING APPEAL


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Mack Ray Rucker Jr., pro se, 1 appeals the district court's decision denying

him habeas relief, see 28 U.S.C. § 2254, from his Oklahoma conviction for


      1
        We construe pro se pleadings liberally. Ledbetter v. City of Topeka, Kan., 318
F.3d 1183, 1187 (10th Cir. 2003).
domestic violence, affirmed by the Oklahoma Court of Criminal Appeals. See

Rucker v. Oklahoma, No. F-2001-1341 (OCCA Dec. 20, 2002) (unpublished).

On appeal, Rucker argues that 1) there was insufficient evidence to support his

conviction; 2) his attorney provided ineffective representation; and 3) he was

denied a fair trial due to cumulative error.

      To pursue this appeal, Rucker must first obtain a certificate of appealability

(COA). See 28 U.S.C. § 2253(c)(1)(A). To be entitled to a COA, he must make

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make this showing, he must establish that “reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved [by the district court] in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotations omitted). After

carefully considering Rucker’s arguments and the entire record, we concur with

the well-written and thoughtful report and recommendation of the magistrate

judge, adopted by the district court in its order denying habeas relief. Rucker has

failed to make a sufficient showing that he is entitled to a COA on any of his

claims. Therefore, we DISMISS this appeal.

      In addition, Rucker’s pending request to proceed in forma pauperis filed in

this Court is DENIED. He shall remit the full amount of the filing fee within


                                          -2-
twenty (20) days of this order.



                                  Entered by the Court:

                                  Terrence L. O’Brien
                                  United States Circuit Judge




                                   -3-